Citation Nr: 0927117	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1953 to May 1955 
with annual periods of Active Duty for Training (ACDUTRA) 
from 1955 to 1960.  

This matter comes to the Board on appeal from an August 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In that rating 
decision, the RO found that new and material evidence had not 
been received to reopen previously denied claims of service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran filed a notice of disagreement with that decision.  
In its statement of the case dated in February 2008, the RO 
said the claims were reopened and denied them on the merits.  
The Veteran thereafter perfected his appeal.  

Although the RO reopened the Veteran's claims and decided 
them on the merits, the Board must independently consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
Accordingly, the issues have been characterized as they 
appear on the title page.  

The issues of service connection for bilateral hearing loss 
and service connection for tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a decision dated in March 1994, the RO denied service 
connection for bilateral hearing loss and tinnitus; the RO 
informed the Veteran of its decision in a letter dated in 
April 1994 and at that time provided the Veteran notice of 
his appellate rights.  The Veteran did not file a notice of 
disagreement with that decision.  

2.  Evidence associated with the claims file subsequent to 
the March 1994 RO decision includes evidence that relates to 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, is not cumulative or redundant of evidence 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claims.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of entitlement to service connection for bilateral 
hearing loss and service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  In 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening his claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to noise exposure in service, including 
while he was on ACDUTRA in the Reserves from 1955 to 1960.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the March 1994 RO rating 
decision included the Veteran's DD Form 214, which lists his 
most significant duty assignment as Tk Co 123rd Inf Regt, 
Fort Lewis, Washington.  It shows the Veteran's service dates 
and that he was transferred to the Army Reserve.  The claims 
file also included the report of the Veteran's active duty 
separation examination, which was conducted in May 1955.  It 
reported that the Veteran's whispered voice hearing was 15/15 
in each ear.  The report did not mention tinnitus.  On a VA 
Form 21-3101, received at the RO in July 1993, the National 
Personnel Records Center (NPRC) reported there were no 
medical records for the Veteran on file at NPRC.  NPRC noted 
this was fire-related service indicating the Veteran's record 
may have been destroyed in a fire at NPRC in 1973.  

Evidence added to the record includes Morning Reports dated 
in May 1955 showing that the Veteran was assigned to a tank 
company at that time.  Also added to the record was a Reserve 
Component Personnel Sheet, 6AA Form 558, dated in June 1957 
in which it was noted that during active duty from May 1953 
to May 1955, the Veteran's job title was Armor Crewman and 
his unit was Tank Co, 9th Inf Regt, 2nd Inf Div.  It stated 
that from May 1955 to the present his job title in the 
Reserves was Ch/Sec and his unit was Btry C, 498th FA Bn.  
The form requested his assignment in a 105 mm Howitzer 
Battery (Towed) as a Gunner.  Other added records include a 
June 1959 letter welcoming the Veteran to the 5th Howitzer 
Battalion, (105mm/155mm) (Towed) 9th Artillery (USAR) and a 
May 1960 memorandum concerning annual ACDUTRA for the 
Veteran's unit, which at that time was Btry B (155mm), 5th 
Howitzer Battalion (Towed), 9th Army.  

The report of an October 1993 VA audiologic evaluation was 
also added to the record.  It reports right ear hearing loss 
was mild, rising to normal, at 1000 - 2000 Hertz (HZ), then 
falling to mild to moderate loss above 200 Hz.  The 
audiologist said the left ear was essentially the same as the 
right ear.  In an attached auditory case history, the Veteran 
reported he had had a hearing problem in both ears for many 
years, 1956 - 1957.  He said the hearing problem had come on 
slowly versus suddenly (overnight) and denied having had ear 
infections or ear surgery.  He also denied ever having had a 
very severe head injury or having any blood relatives who 
have problems with their hearing.  

In addition, in a letter to his Congressman, which was 
received in January 2007, the Veteran stated that while 
stationed at Fort Lewis, Washington, he was assigned to the 
Tank Company, 9th Inf Regt 2nd Inf Div, as a tank driver and a 
gunner.  He noted the M48 tank was mounted with a 90 mm 
cannon.  He said that at that time he experienced a slight 
ringing in his ears.  He said he did not complain about the 
ringing because he believed it would eventually clear up.  He 
also said that when he was released from active duty in 
May 1955, he was transferred to the Active Reserves and was 
assigned to Battery C, 498th Field Artillery Battalion and in 
1959 was reassigned to Battery B (105mm/155mm) Howitzers as 
Gunner.  He said that during that time, the ringing in his 
ears increased and his hearing was definitely affected.  He 
said the noise sounded like crickets, and he assumed the 
ringing would eventually clear up.  He said not only did it 
not clear up, but the ringing had continually worsened.  He 
said he currently can only hear if he is wearing big hearing 
aids, and even then his hearing is very limited.  

In a June 2007 memorandum, the RO made a formal finding that 
the Veteran's service treatment record are unavailable for 
review and outlined efforts that had been made to attempt to 
obtain those records.  

In addition, in a letter dated in March 2007, the Veteran 
said that in March 1955, the Tank Company to which he was 
assigned traveled to Camp Irwin, California, for Tank Gunnery 
Training.  The Veteran said he was the gunner on the Tank and 
experienced tinnitus while firing the 90mm gun. He said that 
in June 1959, while in Active Reserves with battery B, 5th 
Howitzer Battalion, they traveled to Camp Roberts, 
California, for 2 weeks active duty.  He said that while 
there they fired the 155 mm Howitzers at the Hunter Leggett 
Military Reservation and he experienced severe tinnitus as a 
result of the loud noise.  The Veteran said his normal 
activities are seriously affected as he can hardly hear 
without large hearing aids, and he experiences noise that 
sounds much like the sound of crickets.  

Also added to the record was the report of a July 2007 VA 
audiology examination at which the audiologist diagnosed the 
Veteran as having right mild to severe mixed hearing loss , 
left moderate to severe sensorineural hearing loss, and 
bilateral constant tinnitus.  The audiologist's opinion was 
that it is less likely than not that the Veteran's current 
hearing loss and/or tinnitus might be related to military 
noise exposure/acoustic trauma.  

The remaining evidence added to the record consists of office 
records from an otolaryngologist, Roger McNeill, M.D., dated 
from August 2003 to December 2007.  Those records include 
diagnoses of sensorineural hearing loss on multiple 
occasions.  In an entry dated in December 2007, it was noted 
that the Veteran gave a history of trouble hearing and said 
his hearing aids are about 7 to 8 years old.  The physician 
noted that the Veteran had been seen previously with 
sensorineural hearing loss and had a history of exposure to 
heavy artillery in the military.  The diagnosis after 
examination was sensorineural hearing loss, acoustic trauma 
predominantly.  He recommended new hearing aids.  

When considered with evidence previously of record, which 
essentially includes only the Veteran's DD Form 214 and the 
report of his active duty separation examination in May 1955, 
the Board finds that the added evidence is new and material 
with respect the claims for bilateral hearing loss and 
tinnitus, and the evidence relates to an unestablished fact 
necessary to substantiate each of the claims and is neither 
cumulative nor redundant of evidence already of record.  The 
added service records confirm that the Veteran was not only a 
gunner in a tank unit while he was on active duty, but also 
that he was in the Reserves and participated in annual 
ACDUTRA, with confirmation at least for having been in 
various batteries of a Howitzer Battalion and specifically 
been in was Btry B (155mm), 5th Howitzer Battalion (Towed), 
9th Army starting in 1959 and including during ACDUTRA in 
May 1960.  

Accepting as credible the Veteran's statements that his ears 
began ringing while firing the 90mm gun during active duty 
and that he experienced severe tinnitus during two weeks of 
ACDUTRA in 1959 while firing 155 mm Howitzers, these 
statements along with his statements of ringing in his ears 
since then and the current diagnosis of tinnitus at the VA 
examination in July 2007 raise a reasonable possibility of 
substantiating the claim for service connection for tinnitus.  
In addition, and again accepting as credible the Veteran's 
reports of noise exposure in service from 90 mm guns during 
active duty and 105/155 mm Howitzers during periods of 
ACDUTRA, this new evidence in conjunction with the 
December 2007 diagnosis of Dr. McNeill of sensorineural 
hearing loss, acoustic trauma predominantly, raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  Because the 
evidence is both new and material, the claims for service 
connection for bilateral hearing loss and tinnitus may be, 
and are, reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened, 
and the appeal is allowed to that extent only.  

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened, and the appeal 
is allowed to that extent only.  


REMAND

As noted in the decision above, new and material evidence has 
been received to reopen the claims for service connection 
bilateral hearing loss and service connection for tinnitus.  

Prior to adjudication of the claims on their merits, it is 
the judgment of the Board that further development is needed.  
The Board notes that the Veteran has been provided a VA 
audiology examination and the audiologist provided negative 
opinions regarding the relationship of the Veteran's 
bilateral hearing loss and tinnitus to service.  The 
audiologist who conducted the July 2007 VA examination noted 
that in his review of the claims file he saw that the 
Veteran's hearing was 15/15 (which the audiologist said was 
within normal limits) at his separation physical in 1955.  He 
further noted it was documented in the claims file that the 
Veteran was in the Reserves assigned to a Howitzer battalion 
and that he saw that the Veteran wrote that his impaired 
hearing and tinnitus began in 1960.  The audiologist observed 
that this was subsequent to the Veteran's active duty 
discharge and while he was in the Army Reserves.  He said it 
is commonly accepted in audiology that hearing loss and /or 
tinnitus will take place at the time of an acoustic event, 
and not years later and that the Veteran's report on his VA 
Form 21-526 would place the start of his hearing loss and 
tinnitus five years after his service discharge.  

The audiologist said it is his understanding that Reserve 
activities are not considered to be active duty service for 
VA ratings.  Earlier in his report, the audiologist said that 
he and the senior audiologist were both of the opinion that 
the etiology of the Veteran's current hearing loss would be a 
combination of genetic and environmental factors that have 
occurred subsequent to separation from service and that in 
any case he was unable to establish a nexus between military 
noise exposure from training exercises incurred over 50 years 
ago and current hearing loss.  

The statement by the audiologist reflects a misunderstanding 
of the law and regulations pertaining to VA service 
connection claims.  As noted earlier, service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by active service, including 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The Board points out that active service includes any period 
of ACDUTRA during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty and that disability resulting from disease or 
injury incurred in or aggravated during a period of ACDUTRA 
can also be found to be service connected.  38 U.S.C.A. 
§ 101(24) (West 2002).  Again, service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

Under the circumstances, it is the opinion of the Board that 
the examination report and the claims file should be returned 
to the audiologist who conducted the July 2007 VA audiology 
examination.  The audiologist should be requested to again 
review the record and provide a new medical opinion.  The 
audiologist is requested to accept as credible the Veteran's 
statements as to having experienced mild ringing in his ears 
after training with 90 mm guns while in a tank unit while on 
active duty and having experienced severe ringing in his ears 
during subsequent periods of ACDUTRA when firing 155 mm 
Howitzers with his unit.  In this regard, the Veteran has 
made specific reference to a period of ACDUTRA in June 1959, 
and the claims file includes records documenting plans for 
annual ACDUTRA in May 1960.  The audiologist will be 
requested to provide an opinion as to whether it is at least 
as likely as not that the Veteran's bilateral hearing loss 
and/or tinnitus had their onset in active service or are 
causally related to any incident of active service, including 
noise exposure during active duty or any period of ACDUTRA.  

If the audiologist who conducted the July 2007 VA audiology 
examination is not available, action should be taken to 
provide the Veteran with a new VA audiology examination and 
medical opinion that takes into account the Veteran's 
experiences during active duty from May 1953 to May 1955 and 
periods of ACDUTRA thereafter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the claims file to the 
audiologist who conducted the July 2007 
VA audiology examination if that 
individual is available.  If the 
audiologist who conducted the July 2007 
VA examination is not available, make 
arrangements for a new VA audiology 
examination and an opinion as requested 
below.  

The audiologist should be requested to 
review the record (including private 
medical records added to the file after 
the July 2007 VA examination).  After 
review of the record and accepting as 
credible the Veteran's statements as to 
having experienced mild ringing in his 
ears after training with 90 mm guns while 
in a tank unit while on active duty and 
having experienced severe ringing in his 
ears during subsequent periods of ACDUTRA 
when firing 155 mm Howitzers with his 
unit, the audiologist is requested to 
provide a medical opinion.  In this 
regard, the Veteran has made specific 
reference to a period of ACDUTRA in 
June 1959, and the claims file includes 
records documenting plans for annual 
ACDUTRA in May 1960.  

The audiologist is requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the Veteran's bilateral 
hearing loss had its onset in active 
service or is causally related to any 
incident of active service, including 
noise exposure during active duty from 
May 1953 to May 1955 or during any 
subsequent period of ACDUTRA.  In 
addition, the audiologist is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran's 
tinnitus had its onset in active service 
or is causally related to any incident of 
active service, including noise exposure 
during active duty from May 1953 to 
May 1955 or during any subsequent period 
of ACDUTRA.  

The audiologist is requested to provide 
an explanation of the rationale for any 
opinion.  

The claims file must be provided to the 
audiologist and that it was available for 
review should be noted in the report.  

2.  Then, after completion of any other 
development indicated by the state of 
the record, adjudicate on a de novo 
basis the claims of entitlement to 
service connection for bilateral 
hearing loss and service connection for 
tinnitus.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the Veteran and 
his representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


